DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	The amendment to the claim languages filed on 12/30/20 has been fully considered and made of record.

Claim Objections
Claims 1-4 are objected to because of the following informalities: 
“so as to form a cavity in which a resin substrate having a wiring gutter is to be molded; and ” (claim 1, lines 4-5) should be updated to:--“ to form a cavity, wherein the cavity configured to mold a resin substrate having a wiring gutter thereto; and ”--.
	“an injection machine  that communicates with an opening of the fix die and is 
configured to inject molten resin into the cavity via the opening of the fixed die” (claim 1 lines 6-7)  should be updated to:--“ an injection machine operatively that communicates  with an opening of the fix die, said the injection machine configured to inject molten resin into the cavity via the opening of the fixed die”--
	“the movable core is  configured to move back and the injector is configured to inject the molten metal into  the wiring  gutter”(claim 1,about  lines 16-17) should be updated to:-- “gutter the movable core further configured to move back and the injector of the second  then inject the molten metal into  the wiring  gutter of the molded resin substrate.”--
 Appropriate correction is required.



Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4 have been considered but are moot because the new ground of rejection as set forth above

Allowable Subject Matter
Claims 1-4 would be allowable pending correction of the minor informality listed above, Applicants must either comply with all formal requirements as set forth above or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Non-elected method invention of claim 5 is requested to be cancelled.  Applicants reserve the right to pursue unelected claim 5 in a divisional or continuation application.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH N TRINH whose telephone number is (571)272-4569.  The examiner can normally be reached on M-TH ~6:00-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Dung Vo can be reached on 5712724690.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MINH N TRINH/Primary Examiner, Art Unit 3729                                                                                                                                                                                                        

mt